DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Francisco US 9,885,288 in view of Johnson et al. US 3,812,411.
Regarding claim 1, Francisco discloses a method of controlling windmilling of an engine 10 of an aircraft during flight, the engine being an auxiliary power unit, see fig. 1, engine 10 labeled APU, of the aircraft, the method comprising: during flight of the aircraft, when the engine is in an engine off state, see col. 1 lines 15-26, the APU is shut down when not needed during flight of the aircraft, and when rotational motion of a rotatable component of the engine is caused by the windmilling, see col. 1, lines 26-42, the APU rotors are windmilled; commanding a circuit element to apply an AC signal to an electric starter motor coupled to the rotatable component of the engine, see col. 2, lines 31-45, AC power is provided to the DC motor which causes a lock out of the engine; and modulating the AC signal to control the rotational motion of the rotatable component of the engine, see col. 2, lines 45-51, windmilling is monitored and AC current is stopped if the windmilling has stopped. Francisco does not teach the supply of DC power and the modulation thereof. It is noted, that Francisco states that the AC power supplied to a DC motor causes a lock out against significant rotation because the sinusoidal variation from negative to positive polarity of AC power causes the DC motor to rotate in one direction and then reverse direction in a very small amount of angular movement simulating no continuous rotation. 
Johnson teaches a dynamic braking of a gas turbine powered water ship where a field coil 10 of a motor 9 driving a propeller 12 that is subject to windmilling is supplied with direct current during a braking procedure. See col. 2, lines 10-25. The application of DC current can be controlled by a current profile to optimize dynamic braking. Id. The braking torque is maximized without exceeding rated armature current or rated rotor speed. See abstract. 
It would have been obvious to substitute the AC braking current of Francisco, with the DC braking profile of Johnson, in order to provide an optimized braking torque without exceeding rated armature current or rated rotor speed. Id. 
Regarding claim 2, Francisco teaches that the AC signal should be modulated to prevent rotation of the APU, i.e. windmilling. See discussion in claim 1 above. The replacement of the AC braking with the DC braking of Francisco would result in the DC signal being applied to resist rotation. The Examiner notes that Johnson also teaches that the DC braking should be applied to stop windmilling. See col. 4, lines 48-58.
Regarding claim 4, Francisco, in view of Johnson, both disclose the applying a braking load to the generator to prevent windmilling rotation. See claim 2 above. Thus the DC signal is modulated, the rotational motion is reduced below a predetermined threshold of movement. 
Regarding claim 7, Francisco, in view of Johnson, discloses determining whether the engine is windmilling by determining whether a commanded engine operating state corresponds to the engine off state, Francisco states that the APU is shut off when not needed and therefore must require a commanded engine operate state corresponds to an off position, see col. 1, lines 15-25, and determining whether the rotational motion exceeds a predetermined windmilling threshold, Francisco further states if rotation of the gear is sensed when rotation is not desired, i.e. windmilling, then a signal is sent to the control, see col. 2, lines 20-26.
Regarding claim 8, Francisco, in view of Johnson, discloses determining whether the engine is windmilling by determining whether the aircraft to which the engine is coupled is airborne. Francisco states that the method is to be performed during flight. See col. 2, lines 6-9.  
Regarding claim 11, referring to claim 1, Francisco, in view of Johnson, discloses an aircraft system comprising: an auxiliary power unit (APU) 10 for supplying electricity and compressed air, the APU supplies air to an outlet nozzle 12, see col. 1, lines 65-end, and an electric starter generator 26  coupled to the APU GT engine, i.e. to provide and receive electricity; an electric starter motor 26 coupled to a rotatable component of the APU, the starter generator 26 drives shaft 104 of the APU, a circuit element 36 coupled to the electric starter motor and a DC signal source, Francisco teaches an AC bus, however, Johnson teaches the use of DC control for the same purpose; and a control system 38 coupled to the APU and to the circuit element, and configured for: determining whether the APU is windmilling via sensor 34; during flight of the aircraft, when the APU is in an off state and when rotational motion of the rotatable component of the APU is caused by the windmilling, see claim 7 above; commanding a circuit element to apply a DC signal to the electric starter motor coupled to the rotatable component of the APU, see Francisco col. 2, lines 20-26, the AC bus senses when windmilling occurs and sends a signal to the starter generator, as discussed in claim 1 above, Francisco teaches AC control, however Johnson teaches DC control and modulation; and modulating the DC signal applied to the electric starter motor to control the rotational motion of the rotatable component of the APU, see discussion in claim 1 above.
Regarding claims 12, 14, 17-18, Francisco, in view of Johnson, discloses all elements. See claims 2, 4, 7-8.

Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Francisco in view of Johnson as applied to claim 1 above, and further in view of Fogarty US 6,960,900.
Regarding claims 3 and 13, Francisco, in view of Johnson, discloses all elements except for the modulating the DC signal to gradually prevent the rotational motion. 
Fogarty teaches a TFC may smoothly apply toque to the shaft by the generator. See col. 7, lines 7-20. The smooth application of torque allows for relatively fine adjustment of the speed of the generator. Id. The smooth application is interpreted as a gradual modulation. 
It would have been obvious to an ordinary skilled worker to provide a smooth application of the modulated DC current in the apparatus of Francisco, in view of Johnson, as taught by Fogarty, in order to allow for finer adjustments of the generator. Id. 

Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Francisco in view of Johnson as applied to claim 1 above, and further in view of Dooley US 2007/0289310.
Regarding claims 5 and 15, Francisco, in view of Johnson, discloses all elements but does not discuss the predetermined threshold correspond to a predetermined rotational speed of the rotatable component of the engine at or below which a lubricant system of the engine is inactivated. The Examiner does note that both Francisco and Johnson discloses that the rotary component should be locked to prevent windmilling which would be below the lubrication system rotation speed threshold. 
Dooley teaches that the braking effect reduces rotation velocity to a level where further lubrication action is not required. See para. [0025]. Dooley teaches that windmilling of gas turbine engines are undesirable and should be kept below a rotational speed where lubrication is not necessary. Id. 
It would have been obvious to an ordinary skilled worker to provide a control to slow the rotor of Francisco, in view of Johnson, to below a speed where lubrication is necessary, as taught by Dooley, since Dooley teaches that it is desirable to maintain the speed below that where lubrication action is required. Id. 

Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Francisco in view of Johnson as applied to claim 1 above, and further in view of Sheoran et al. US 2007/0193277.
Regarding claims 6 and 16, Francisco, in view of Johnson, discloses all elements but does not disclose determining whether the engine is windmilling by determining whether an inlet duct to the engine is in an open position. Francisco states that windmilling being sensed can be performed at gearbox 30 but that other locations for sensing rotation and other ways of sensing windmilling can be utilized. See col. 2, lines 52-62.
Sheoran teaches a door to an APU that provides venting and isolates an APU cavity. Sheoran states that in the closed position, the inlet door protects the APU from foreign objects when not in use and or during ground movement. In addition, during flight, the closed door prevents air circulation through the APU when the APU is not in use. Such air circulation through the APU can cause drag and undesirable windmilling. See para. [0006].
An ordinary skilled worker would have found it obvious to provide a door to the APU inlet of Francisco, in view of Johnson, as taught by Sheoran, in order to protect the APU, and furthermore, an ordinary skilled worker would have found it obvious to monitor the position of the door since Sheoran states that windmilling occurs when the door is open in flight and Francisco states that other windmilling means may be utilized. 

Claim(s) 9-10 & 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Francisco in view of Johnson as applied to claim 1 above, and further in view of Sheridan US 2008/0098712.
Regarding claims 9 and 19, Francisco, in view of Johnson, discloses all elements except for determining whether the aircraft is airborne comprising determining an altitude of the aircraft. 
Sheridan teaches a similar braking system to that of Francisco and states that the system should determine the status and altitude of the engine. See para. [0022]. 
It would have been obvious to an ordinary skilled worker to determine the state of the engine, i.e. altitude, and whether the operating state is off in the apparatus of Francisco, in view of Johnson, as taught by Sheridan, in order to determine what proper action should be taken. Id. 
Regarding claims 10 and 20, Francisco, in view of Johnson and Sheridan, discloses prior to commanding the circuit element to apply the DC signal to the electric starter motor, performing a safety test to assess whether the DC signal can be applied safely. Sheridan teaches a step of verifying the aircraft is on the ground before applying a braking load, see para. [0026], where the verification of the aircraft being on the ground is interpreted as a safety test to verify the DC signal can be applied safely. 

Response to Arguments
Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Applicant argues that Dooley is not drawn to in flight windmilling of an APU. The Examiner agrees. However, it is noted that while Dooley does not teach windmilling intervention in an in flight APU, Dooley does teach intervention of a windmilling GT engine. Thus, to the extent that the teachings are applicable to a GT engine, the teachings of Dooley are relevant to other similar GT engines such as that of Francisco.
The Examiner further notes that Francisco is a remarkably similar reference to that which is disclosed. The primary difference being that Francisco utilizes an AC rotor lock of a DC motor/generator. As noted previously in the last filed office action and this office action herein, the prior art is aware of DC braking to prevent windmilling. Such DC braking allows for profiled braking without exceeding coil current limits. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD LUTHER SUNG whose telephone number is (571)270-3765. The examiner can normally be reached 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741